Citation Nr: 0302321	
Decision Date: 02/06/03    Archive Date: 02/19/03

DOCKET NO.  02-12 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an disability rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Renee D. McCray, Associate Counsel

INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (the RO).

Procedural History

The veteran had active service from January 1969 to August 
1970.

The veteran was granted service connection for PTSD in a 
February 2002 rating decision.  A 30 percent disability 
rating was assigned.  The veteran disagreed with the February 
2002 rating decision and initiated this appeal.  The appeal 
was perfected with the timely submission of the veteran's 
substantive appeal (VA Form 9) in August 2002.  The veteran 
testified at a hearing chaired by the undersigned member of 
the Board sitting in Washington, D.C. in October 2002.

Other Issues

The Board notes that the issues of entitlement to service 
connection for hearing loss and tinnitus was also raised in 
the veteran's March 1999 claim.  The RO has not adjudicated 
these issues, and they are referred to the RO for appropriate 
action.


FINDINGS OF FACT

The evidence of record indicates that the veteran's service-
connected PTSD is manifested primarily by difficulty with 
anger control, depression and anxiety which results in social 
and occupational impairment.  Objective clinical findings 
include ongoing depression and GAF scores ranging from 55 to 
60.



CONCLUSIONS OF LAW

The criteria for a 70 percent rating for the veteran's 
service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 
4.3, 4.130,  Diagnostic Code 9411 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking a disability rating in excess of the 
currently assigned 30 percent for his service-connected PTSD.  
In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 2002)].  
This law eliminated the former statutory requirement that 
claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 
1991).  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

The Board concludes that the discussions in the rating 
decisions and the statement of the case have informed the 
veteran and his representative of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  In particular, the July 2002 statement of the case 
specifically referenced the VCAA.  The RO has thus notified 
the veteran of the evidence he should obtain and which 
evidence VA would obtain.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the veteran identified 
service records in his November 1995 claim.  The RO obtained 
those records, as well as VA and private medical records.  In 
addition, the veteran was afforded VA examinations in 
February 1998, June 1999, April 2000 and January 2002 to 
determine the nature and severity of his PTSD.  There is no 
indication that there exists any other evidence which has a 
bearing on this case for which the Board has not been 
notified.

In addition, the veteran had the opportunity to testify at a 
hearing in October 2002.  At that hearing, the veteran 
referred to a private PTSD therapist and indicated that he 
would submit the therapist's evaluation report.  To date, 
however, that report has not been received.  Given the nature 
and quantity of evidence in the record and the favorable 
disposition of the veteran's claim, however, the Board finds 
that the failure to submit this evidence is not prejudicial 
to the veteran.  

The Board believes that the veteran and his accredited 
representative have been accorded ample opportunity to 
present evidence and argument in support of his claim.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.

Pertinent law and regulations 

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2002).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(a), 4.1 (2002).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2002).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder. 
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.

Specific schedular criteria for rating PTSD

PTSD is rated by applying the criteria in 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2000).  Effective November 7, 1996, 
before the veteran's claim was filed, VA's Rating Schedule, 
38 C.F.R. Part 4, was amended with regard to rating mental 
disorders, including PTSD.  See 61 Fed. Reg. 52695 (Oct. 8, 
1996) [codified at 38 C.F.R. § 4.130].  Since the veteran's 
current claim for an increased evaluation for PTSD was not 
filed until March 1999, several years after the regulatory 
change occurred, only the current version of the schedular 
criteria is applicable to his claim. Cf. Karnas v. Derwinski, 
1 Vet. App. 308, 311 (1991).

Under Diagnostic Code 9411 [post-traumatic stress disorder], 
the following levels of disability are included.  

100% Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes 
or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of daily 
living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation or own 
name.
	
70% Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); 
inability to establish and maintain effective 
relationships.
	
50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms such 
as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

38 C.F.R. § 4.130, Diagnostic Code 9411 (2002).

Global Assessment of Functioning

Global Assessment of Functioning (GAF) is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994).

A GAF of 71 to 80 is defined as transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument) or no more than slight 
impairment in social, occupational or school functioning 
(e.g., temporarily falling behind in schoolwork).  GAF scores 
ranging between 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores ranging from 51 to 60 
reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  A score from 21 to 30 is indicative 
of behavior which is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment or inability to function in almost all areas.  A 
score of 11 to 20 denotes some danger of hurting one's self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or 
occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication (e. 
g., largely incoherent or mute).  A GAF score of 1 to 10 is 
assigned when the person is in persistent danger of severely 
hurting self or others (recurrent violence) or there is 
persistent inability to maintain minimal personal hygiene or 
serious suicidal acts with clear expectation of death. See 38 
C.F.R. § 4.130 [incorporating by reference the VA's adoption 
of the American Psychiatric Association: DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM- 
IV), for rating purposes].




Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record on appeal.  38 U.S.C.A. 
§ 7104(a) (West 1991 and Supp. 2001).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R.       
§§ 3.102, 4.3.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence.)  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991). 	

Analysis

The veteran is seeking an increased disability rating for his 
service-connected PTSD, which is currently evaluated as 30 
percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2002) [post-traumatic stress disorder].  He essentially 
contends that his symptoms and resulting impairment are more 
severe than is contemplated by the currently assigned rating.



Preliminary Matters

(i.) Mittleider considerations

The Board is initially presented with a record on appeal 
which demonstrates that, in addition to PTSD, various other 
psychiatric problems, including dysthymic disorder, alcohol 
dependence and a personality disorder, have been diagnosed.  
None of the other diagnosed psychiatric disorders have been 
service connected.  Indeed, governing regulations provide 
that personality disorders are not diseases within the 
meaning of applicable legislation providing for payment of VA 
disability compensation benefits.  See 38 C.F.R. §§ 3.303(c), 
4.9, 4.127 (2002).  Moreover, no compensation shall be paid 
if a disability is the result of the veteran's own willful 
misconduct, including the abuse of alcohol.  38 U.S.C.A. § 
105 (West 1991 & Supp. 1998); 38 C.F.R. § 3.1(n), 3.301 
(2002).

However, the Board is precluded from differentiating between 
symptomatology attributed to a non service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  See Mittleider v. West, 
11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. 
App. 136, 140 (1996).
Although a VA examiner stated in January 2002 that the 
veteran's job and relationship problems probably have more to 
do with alcohol and antisocial traits, the examiner did not 
distinguish between the symptomatology attributable to the 
various conditions and did not render a separate diagnosis.  
There is no basis by which the Board can make a reasoned 
distinction between service-connected and nonservice-
connected symptomatology.  Therefore, pursuant to Mittleider, 
the Board will consider all of the veteran's psychiatric 
symptoms as part of his service-connected PTSD. 



Discussion

(i.) Schedular rating

The veteran is currently evaluated at the 30 percent level.  
The Board must accordingly determine whether the veteran's 
symptoms more nearly approximate the criteria for the 50 
percent level or higher.  If they do not, then a higher 
rating may not be awarded.  

The veteran's PTSD, according to the medical evidence of 
record and his own statements, is productive of anxiety, 
depression, sleep problems and anger control problems.  He 
has had a sporadic work history, and it appears that he has 
lost numerous jobs die to conflicts with supervisors.

In regard to social function, group therapy notes from 1993 
revealed that the veteran was divorced from his former wife 
and had not had much contact with his biological daughter.  
The report also showed that the veteran was experiencing 
marital/familial discord with his present wife's family.  The 
veteran expressed feelings of anger, nervousness and 
depression.  Subsequent VA treatment and examination reports 
showed the veteran to be a "loner," distrustful of people, 
with feelings of detachment from society, and trouble getting 
along with others.  It would appear, therefore, that the 
veteran has experienced social impairment, due primarily to 
his difficulties with mood disturbances and impaired 
judgment.  

Concerning industrial impairment, the record on appeal, 
including the veteran's hearing testimony, reflects that the 
veteran has had a long but sporadic work history.  VA 
treatment and examination reports dated from February 1998 to 
January 2002 document the veteran's erratic employment.  In 
the January 2002 VA examination report, the veteran stated 
that he has had fifty jobs since he left military service.  
His longest amount of time was spent working as a roofer and 
painter for two years.  He attributed his impaired 
occupational functioning in part to an inability to 
concentrate and to get along with others.  He reported panic 
attacks and  depression.  A GAF score of 58, indicative of 
moderate impairment, was assigned.  

VA psychologist H.B., Ph.D., opined in an August 1999 letter 
that the veteran's PTSD has resulted in chronic unemployment.  
The remainder of the evidence of record, however, makes it is 
clear that the PTSD has resulted not in chronic unemployment 
but rather in chronic underemployment in the form of sporadic 
employment at a variety of different jobs.  

After having carefully considered the matter, the Board 
believes that there is no question that the veteran's 
service-connected psychiatric symptomatology is productive of 
occupational and social impairment with reduced reliability 
and productivity, consistent with the assignment of a 50 
percent disability rating.  The question to be next answered 
by the Board is whether the record shows occupational and 
social impairment with deficiencies in most areas due to 
symptoms such as difficulty adapting to stressful 
circumstances and an inability to establish and maintain 
effective relationships.  

With respect to social impairment, the Board notes that the 
veteran's first marriage ended in divorce and his second 
marriage was tumultuous.  He is however, active in a men's 
social group and has indicated that he has at least one good 
friend with whom he pursues various leisure activities.  With 
respect to occupational impairment, as indicated above, the 
veteran has shown some impaired impulse control, erratic 
employment and reduced ability to maintain effective 
relationships.  

There are GAF scores of 55, 58 and 60 recorded in medical 
records.  Under the Diagnostic Criteria from DSM-IV, a score 
of 55 is assigned when behavior is manifested by moderate 
symptoms (e.g., flat affect, circumstantial speech, and 
occasional panic attacks), or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends and 
conflicts with peer and co-workers).  Quick Reference to the 
Diagnostic Criteria from DSM-IV 46-47 (1994).  This score is 
most consistent with a 50 percent evaluation under the 
criteria for evaluating mental disorders.  See Carpenter v. 
Brown, 8 Vet. App. 240, 242-243 (1995) [a GAF score estimated 
to be between 55 and 60 represents "moderate" difficulty in 
social, occupational and school functioning].  

As discussed above, symptoms consistent with the assignment 
of a 70 percent disability rating include suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  It is clear that the veteran does not have 
all of these symptoms.  However, all of the symptoms are not 
required for a 70 percent rating to be assigned.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002) [the specified 
factors for each incremental rating were examples rather than 
requirements for a particular rating; analysis should not be 
limited solely to whether the claimant exhibited the symptoms 
listed in the rating scheme].

The has shown some impulse control, erratic employment, and 
reduced ability to maintain effective relationships.  
Accordingly, applying the benefit of the doubt rule, the 
Board concludes that the veteran's service-connected PTSD 
approximates the overall criteria for the 70 percent level.  
See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3. 

The evidence does not show symptoms consistent with the 
assignment of a 100 percent rating, such as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  The veteran himself does not appear to contend 
that he has such severe symptoms.

Therefore, for the reasons stated, the Board finds that a 70 
percent rating for the veteran's PTSD is appropriate, but 
that a rating higher than 70 percent is not warranted by the 
evidence of record.

(ii.)  Fenderson considerations 

This case involves an appeal of an initially assigned 
disability rating.  In Fenderson, the Court discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.

In this case, the medical evidence of record appears to 
support the proposition that the veteran's service-connected 
PTSD has not changed appreciably since he filed his claim.   
Based on the record, the Board finds that a 70 percent 
disability rating properly be assigned for the entire period 
from March 25, 1999.  

In summary, for the reasons and bases expressed above, the 
Board has concluded that the evidence of record supports the 
assignment of a 70 percent disability rating for the 
veteran's PTSD.  The preponderance of the evidence is against 
a higher rating.  To the extent stated, the benefit sought on 
appeal is granted.


ORDER

Entitlement to a 70 percent disability rating for the 
veteran's PTSD is granted, subject to controlling regulations 
applicable to the payment of monetary benefits.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

